Citation Nr: 0910586	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to have resulted from surgery 
(Nissen fundoplication) at a Department of Veterans Affairs 
(VA) medical facility in July 2000.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a claim for an increased rating for 
the Veteran's gastrointestinal condition, evaluated as 60 
percent disabling.  The Veteran appealed, and in May 2005, 
the Board upheld the RO's denial of the Veteran's claim.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  

In May 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the Veteran's 
representative filed a motion to vacate the Board's decision 
on this issue, and in June 2006, the Court granted the 
motion, and vacated and remanded this issue to the Board.  In 
October 2006, and August 2008, the Board remanded the claim 
for additional development.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
disabilities that include "gastroesophageal reflux disease, 
status post Nissen fundoplication, vagus nerve injury with 
delayed gastric emptying with resultant bloating, nausea and 
intermittent diarrhea."  

2.  Gastroparesis, and post-vagotomy syndrome, are the result 
of unforeseen events, or VA negligence.  

3.  Other than gastroparesis, and post-vagotomy syndrome, the 
Veteran has failed to identify any additional disability, for 
which service connection/compensation is not currently in 
effect, as a result of his July 2000 VA treatment, nor is he 
otherwise shown to have such additional disability as the 
result of unforeseen events, or VA negligence.  
CONCLUSIONS OF LAW

1.  Compensation for gastroparesis, and post-vagotomy 
syndrome, under 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.361 (2008).  

2.  Compensation for abdominal gas, a distended abdomen, 
impaired bowel movements, sweating, constipation, weight 
loss, and pain radiating to the arms and shoulders, is not 
warranted under 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks benefits under 38 U.S.C.A. § 1151 for 
additional disability suffered as a result of treatment, a 
laparoscopic Nissen fundoplication, at a VA facility in July 
2000.  

The relevant history is as follows: in September 1987, the RO 
granted service connection for gastroesophageal reflux 
disease.  In July 2000, he underwent a laparoscopic Nissen 
fundoplication at the Jackson VA Medical Center (VAMC) due to 
his gastroesophageal reflux disease.  As a result of this 
surgery, which damaged the vagus nerve, the Veteran developed 
increased gastrointestinal symptoms.  

In March 2001, the RO increased the Veteran's evaluation for 
his service-connected gastrointestinal condition, which was 
recharacterized as "gastroesophageal reflux disease, status 
post Nissen fundoplication," to 60 percent.  

In June 2003, the RO denied the Veteran's claim for an 
increased rating.  The Veteran appealed.  

In January 2004, the RO recharacterized the Veteran's 
disability to include "vagus nerve injury with delayed 
gastric emptying with resultant bloating, nausea and 
intermittent diarrhea," and continued the 60 percent rating.  

In May 2005, the Board denied the increased rating claim, and 
dismissed a claim for "bloating, nausea, and bowel 
problems" under 38 U.S.C.A. § 1151, after finding that the 
Veteran had not identified any additional disability, or 
symptoms, for which service connection was not already in 
effect.  The Board determined that the claim was moot because 
the Veteran was already in receipt of the maximum evaluation 
allowed for the disability in issue.    

In May 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the Veteran's 
representative filed a motion ("Joint Motion") to vacate 
the Board's decision on the 38 U.S.C.A. § 1151 issue.  The 
basis of the Joint Motion is not clear.  The Joint Motion 
indicated that the increased rating issue was not continued 
on appeal.  In June 2006, the Court granted the motion, and 
vacated and remanded the 38 U.S.C.A. § 1151 issue to the 
Board.  

In October 2006, the Board remanded the claim for additional 
development.  In part, the October 2006 Remand noted that the 
Board's May 2005 (vacated) decision had determined that the 
Veteran had not identified any symptoms or "additional 
disability" that were not already considered in the current 
rating, and that, "Simply stated, the Board found that the 
Veteran was seeking service connection for a disability under 
§ 1151 that he is already service connected for."  The Board 
directed the RO to send the Veteran a letter and request him 
to identify "those disorders that he believes are associated 
with treatment at a Department of Veterans Affairs medical 
facility in July 2000 (other than bloating, nausea, and bowel 
problems)."  The Board also directed that the Veteran be 
afforded an examination, and that an etiological opinion be 
obtained.  

In response to the Board's October 2006, Remand, the RO sent 
the Veteran a letter in November 2006, which inter alia 
requested him to identify "those disorders you believe are 
associated with treatment at a Department of Veterans Affairs 
medical facility in July 2000 (other than bloating, nausea, 
and bowel problems)."  In February 2007, the Veteran was 
afforded an examination, and the report of this examination 
included an etiological opinion.  An addendum, dated in July 
2007, was also obtained.  

In August 2008, the Board again remanded the claim.  The 
Board essentially stated that the claimed disability(ies) 
were not defined in the May 2006 Joint Motion, nor had they 
been defined by the Veteran.  Nevertheless, the Board 
determined that the examination and etiological opinion that 
it had requested in its October 2006 Remand were deficient, 
and that another remand was required in order to ensure 
compliance with its October 2006 Remand.  

In November 2008, another VA opinion was obtained.  Under the 
circumstances,  the Board finds that there has been 
substantial compliance with the Board's remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d) (2008).  

The Schedule of Ratings of the Digestive System at 38 C.F.R. 
§ 4.114 provides that ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114 (2008).  
A single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  

A 60 percent disability rating is currently in effect under 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2008), for 
"gastroesophageal reflux disease, status post Nissen 
fundoplication, vagus nerve injury with delayed gastric 
emptying with resultant bloating, nausea and intermittent 
diarrhea."  

In this regard, it is important to note that the Veteran has 
also been granted a total (100 percent) disability evaluation 
based on individual unemployability (TDIU), with an effective 
dated in December 2000.   

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  To determine whether the veteran has additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the treatment upon which the claim is 
based to the veteran's condition after the treatment has 
stopped.  38 C.F.R. § 3.361(b).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

A review of the Veteran's letters (which are not always 
clear), and of submissions from his representatives, received 
between March 2002 and February 2009, shows that it has been 
argued that the Veteran's vagus/tenth cranial nerve was 
injured during his July 2000 treatment, and that he now has 
gastroparesis, post-vagotomy syndrome, impaired bowel 
movements, sweating, nausea, constipation, weight loss, 
abdominal gas, a distended abdomen, intermittent diarrhea, 
and "pain radiating to the arms and shoulders."   It is 
further argued that a separate evaluation is warranted for 
the residuals of his treatment under 38 C.F.R. § 4.124a, 
Diagnostic Code 8210.  

As a practical matter, the Board first notes that this claim 
has been on appeal since 2003, and that it has been afforded 
extensive development.  During this time, the Veteran has 
repeatedly been notified that he is, in essence, receiving 
compensation for all of his gastrointestinal symptoms, that 
he has been granted a TDIU, and that his claim is moot.  In 
this regard, there is no indication that VA has ever 
attempted to dissociate any gastrointestinal symptoms from 
the symptoms of his service-connected disability.  See 
generally Mittleider v. West, 11 Vet. App. 181 (1998).  
Despite VA's repeated notifications, the Veteran has not 
withdrawn his appeal.  Notwithstanding the apparent mootness, 
in light of the Joint Motion, the Board believes it must 
address certain issues. 

As noted in the Board's August 2008 Remand, VA does not 
usually grant service connection for "symptoms" in the 
absence of an associated disease process, pathology, or other 
residuals of trauma.  See generally Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, the 
issue has been complicated by the fact that in January 2004, 
the RO recharacterized the Veteran's disability to include 
several symptoms.  Specifically, the RO recharacterized the 
Veteran's disability to include the symptoms of "resultant 
bloating, nausea, and intermittent diarrhea."  Although the 
RO's grant of service connection for these symptoms is 
contrary to standard VA practice, it results in no prejudice 
to the Veteran, and it does not warrant further action.  

The Board further notes that the RO's January 2004 rating 
decision indicated at some length that it had granted service 
connection for these disorders and symptoms (as opposed to 
compensation under 38 U.S.C.A. § 1151).  See also October 
2003 deferred rating decision.  

To the extent that the Veteran has claimed compensation for a 
vagus nerve injury, delayed gastric emptying, bloating, 
nausea and intermittent diarrhea, many of these arguments 
were submitted prior to the RO's January 2004 rating 
decision, which recharacterized the Veteran's disability to 
include these disorders and symptoms.  As service connection 
is currently in effect for these disorders and symptoms, he 
is already being compensated for these symptoms, and to 
assign an additional separate rating for these symptoms would 
violate the rule against pyramiding.  Therefore, no further 
action is warranted.  See 38 C.F.R. § 4.14; Esteban.  

It is argued that compensation is warranted for paralysis of 
the tenth cranial nerve.  However, as service connection is 
in effect for "a vagus nerve injury," this appears to 
simply be confusion due to the use of certain terminology.  
The rating code makes clear that the vagus nerve and the 
tenth cranial nerve are the same thing.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8210 (describing the tenth cranial 
nerve as the "pneumogastric, vagus" nerve).  Therefore, no 
further action is warranted.  

The Joint Motion states that the Board failed to consider 
Diagnostic Code (DC) 8210 concerning paralysis of the tenth 
cranial (vagus) nerve.  However, as pointed out in the 
Board's August 2008 Remand, in service connection claims, 
including claims for compensation under 38 U.S.C.A. § 1151, 
the Board does not evaluate disabilities under the diagnostic 
codes.  Therefore, this argument goes to the evaluation of 
the Veteran's disability, and not the scope of it.  As this 
argument does not involve a claim for a disability for which 
service connection/compensation is not currently in effect, 
it is not properly the subject of the issue on appeal, i.e., 
a compensation claim under 38 U.S.C.A. § 1151.  

Finally, as the Veteran withdrew his claim for an increased 
evaluation in 2006, see May 2006 Joint Motion, no further 
action is warranted.  

The Veteran asserts that compensation is warranted for 
gastroparesis.  This aspect of his claim has resulted in a 
considerable amount of development, to include affording the 
Veteran an examination in 2007 and obtaining etiological 
opinions.  The Veteran has argued at great length that a 
medical opinion from VA physicians which indicates that there 
is a link between gastroparesis and his VA treatment warrants 
greater probative value than a November 2008 VA opinion which 
determined that there was no such link.  

It is very important for the Veteran to understand that 
service connection is already in effect for "delayed gastric 
emptying."  It appears that gastroparesis is essentially the 
same condition.  See Dorland's Illustrated Medical Dictionary 
682 (27th ed. 1988) (defining gastroparesis as "paralysis of 
the stomach"); see also February 2007 report from Jackson 
Medical Center (associating delayed gastric emptying with 
gastroparesis).  Nevertheless, in light of the Joint Motion, 
to avoid further unnecessary development and waste of VA 
resources over an issue that has no real significance, the 
Board will find that the criteria for compensation for 
gastroparesis have been met.   

Similarly, the Veteran has claimed that compensation is 
warranted for "post-vagotomy syndrome."  Service connection 
is essentially already in effect for this condition.  See 
Dorland's Illustrated Medical Dictionary 1803 (27th ed. 1988) 
(defining a vagotomy as "interruption of the impulses 
carried by the vagus nerve or nerves").  Nevertheless, again 
in light of the Joint Motion, to avoid further unnecessary 
development and waste of VA resources over an issue that has 
no real significance, the Board finds that the criteria for 
compensation for post-vagotomy syndrome have been met.  

Once again, it is important for the Veteran to understand 
that many of the problems the Veteran has, or claims he has, 
have many different names that describe essentially the same 
disability.  

The Veteran argues that compensation is warranted for 
abdominal gas, and a distended abdomen.  However, the RO has 
already granted service connection for the essentially same 
symptom of "bloating."  Therefore, no further action is 
warranted.  See 38 C.F.R. § 4.14; Esteban.; July 2007 VA 
examination report (noting complaints of "abdominal 
distension i.e., bloating").    

The Veteran claims that compensation is warranted for 
impaired bowel movements, sweating, constipation, weight 
loss, and "pain radiating to the arms and shoulders."  
However, these are all symptoms, as opposed to a disease 
process.  Therefore, compensation is not warranted.  Sanchez-
Benitez.  Furthermore, the claims files do not contain 
competent evidence to show that the Veteran has any of these 
symptoms due to a disease process that was caused by 
unforeseen events, or VA negligence.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  In this regard, the Veteran is shown to 
have received treatment for complaints that included 
constipation prior to his July 2002 VA treatment.  See e.g., 
VA progress notes, dated in December 1999 and March 2000.  In 
addition, the only competent opinions are VA opinions, dated 
in February 2007, July 2007 (addendum), and November 2008, 
which indicate that the statutory prerequisites for 
compensation under 38 U.S.C.A. § 1151 have not been met for 
any of the claimed symptoms.  Simply stated, it is important 
for the Veteran to understand that there is significant 
evidence against the Veteran's claims, even claims that have 
been granted by the VA. 

With regard to weight loss, it appears that the Veteran had 
some weight loss shortly after his VA treatment in July 2000, 
but it does not appear that a current chronic condition is 
shown.  See e.g., July 2006 VA progress note (stating "He is 
not losing wt (weight) and is actually overweight and trying 
to lose weight."); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In summary, the 
statutory prerequisites for compensation under 38 U.S.C.A. § 
1151 have not been met.  Accordingly, the preponderance of 
the evidence is against the appellant's claim, and 
compensation for impaired bowel movements, sweating, 
constipation, weight loss, and "pain radiating to the arms 
and shoulders," under 38 U.S.C.A. § 1151 is not warranted.  
As such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefits sought on appeal.  
 
To the extent that the claim has been denied, with respect to 
the Veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that abdominal gas, a distended abdomen, 
impaired bowel movements, sweating, constipation, weight 
loss, and "pain radiating to the arms and shoulders," are 
the result of unforeseen events, or VA negligence.  In this 
case, when the Veteran's post-service medical records, and VA 
rating decisions, are considered (which indicate that service 
connection is currently in effect for conditions that are 
essentially the same as abdominal gas, and a distended 
abdomen, and that the claims for impaired bowel movements, 
sweating, constipation, weight loss, and "pain radiating to 
the arms and shoulders" are claims for symptoms, as opposed 
to a disease process, that the Veteran does not have weight 
loss, and/or that the claims files do not contain competent 
evidence to show that any of the claimed conditions are as a 
result of unforeseen events, or VA negligence, the Board 
finds that the law, and the medical evidence, outweigh the 
Veteran's contentions that he has abdominal gas, a distended 
abdomen, impaired bowel movements, sweating, constipation, 
weight loss, and "pain radiating to the arms and 
shoulders," as a result of unforeseen events, or VA 
negligence.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2006, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  

The November 2006 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication, as VA 
has also obtained all relevant evidence, and as the appellant 
has demonstrated actual knowledge of what is necessary to 
substantiate the claim.  Specifically, this claim has been 
extensively argued and the subject of a Joint Motion, as well 
as two Board Remands.  A review of the appellant's letters, 
and the appellant's representative's submissions, received 
between 2003 and 2009, shows that many submissions were filed 
subsequent to the January 2004 Statement of the Case, which 
listed the relevant criteria for compensation under 
38 U.S.C.A. § 1151, as well as the November 2006 VCAA notice.  
These actions by the Veteran, and his representatives, 
indicate actual knowledge of the evidence necessary to 
substantiate the claim, as well as the right to submit 
additional evidence and of the availability of additional 
process.  As both actual knowledge of the Veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim, have been demonstrated and he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  To the extent that the claim has 
been granted, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  Id.  To the extent that the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims files. The RO has obtained the 
Veteran's service medical records, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations, 
and etiological opinions have been obtained.  Simply stated, 
the Board finds that the service and post-service medical 
record provides evidence against this claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for 
gastroparesis, and post-vagotomy syndrome, as a result of 
treatment at a VAMC in July 2000, are granted.

Compensation benefits under 38 U.S.C.A. § 1151 for abdominal 
gas, a distended abdomen, impaired bowel movements, sweating, 
constipation, weight loss, and pain radiating to the arms and 
shoulders, claimed as a result of treatment at a VAMC in July 
2000, is denied.  
 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


